OPINION
PER CURIAM.
Relator, Glenn Pruitt, received 910 votes of a total of 1819 votes as the result of a recount in the primary election for the Democratic nomination for Justice of the Peace, Precinct 4, Liberty County, Texas. There were three candidates in the primary, the other two received a combined total of 909 votes. The question to be determined is, did Relator receive a majority of the votes under TEX.ELEC.CODE ANN. sec. 172.003 (Vernon 1986 Pamph.). The County Democratic Chairman held he did not and ordered a runoff election on June 7, 1986. The Chairman reasoned as follows (according to Relator’s brief): One-half of 1819 is 909.5. Therefore, to receive a majority and avoid a runoff, Relator was required to have at least one whole vote in excess of 909.5, i.e., 910.5 votes. However, since no one-half votes are cast, Relator would have had to receive 911 votes to have a majority.
Since this is an election contest, under Texas law, this court is required to give this matter precedence. Relator filed a Motion for Leave to File Application for Writ of Mandamus in this court on May 20, 1986, which we granted on May 21, 1986. Oral argument was heard on May 22, 1986.
We hold that Relator did receive a majority of the votes as required by the section of the Texas Election Code above cited. When figured by percentages, Relator received 50.0275% of the total vote; his two opponents 49.9725%. We, therefore, mandamus J.C. Zbranek, the Liberty County Democratic Chairman to certify Relator, Glenn Pruitt, as the Democratic nominee for Justice of the Peace, Precinct 4, Liberty County, Texas, on the ballot for the general election. Said Chairman is likewise man-damused and ordered to withdraw the improper certification heretofore given and he, together with the Democratic Executive Committee of Liberty County, Texas, or any person acting under the authority of either, are enjoined from having (a) the Precinct 4 runoff ballots printed showing Relator and James H. (Jim) Mitchum as runoff candidates or (b) holding a runoff election for the Democratic nomination for Justice of the Peace, Precinct 4, Liberty County, Texas.
PER CURIAM